Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about July 8, 2009, which, after a fact-finding hearing, dismissed with prejudice respondent’s paternity petition and found him entitled to neither notice of nor consent to the subject child’s adoption, unanimously affirmed, without costs.
*913Respondent failed to meet any of the criteria that would entitle him to notice as a putative father in any adoption proceeding pertaining to this child (see Domestic Relations Law § 111-a; cf. Matter of Norman Christian K., 37 AD3d 288 [2007]; Matter of Robert Z., 199 AD2d 19 [1993]). Furthermore, he was not a person entitled to consent to the child’s adoption (see Domestic Relations Law § 111 [1] [d]). Respondent admitted that he failed to provide financial support for the child, citing only modest gifts and clothing. The court credited the testimony of petitioner’s caseworker and rejected respondent’s contradictory testimony, finding that the latter visited the child only twice in 2005-2006, five times in 2007-2008 while the child was under the care of petitioner, and thereafter inconsistently while she was in a foster home.
We have considered respondent’s remaining arguments and find them unavailing. Concur—Gonzalez, EJ., Andrias, Acosta, Renwick and Abdus-Salaam, JJ.